Citation Nr: 0217101	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disorder 
claimed as hypertension and coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1944 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought.

Although the veteran requested a Central Office (CO) Board 
hearing in Washington, D.C. in his VA Form 9, dated March 
16, 2001, a November 2001 Report of Contact reveals that the 
veteran's representative informed the RO that the veteran 
did not want a CO hearing and a corrected VA Form 9 would be 
sent to the RO.  Instead a Travel Board hearing was 
scheduled for March 19, 2002.  The Board also notes that a 
March 11, 2002 Report of Contact shows that the veteran 
reported that he was going to have difficulty getting to the 
RO for his Travel Board hearing.  He replied that all he had 
in support of his claim was in his claims file and he was 
informed that he should contact his representative to revoke 
his request for a BVA hearing.  The veteran failed to appear 
for the Travel Board hearing.  As the veteran has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704(d) (2002).


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  There is no competent medical evidence showing that any 
currently diagnosed heart disorder (hypertension and 
coronary artery disease) is related to the veteran's active 
military service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service, nor may hypertension or coronary artery disease be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002).  The VCAA became effective on November 9, 2000.  
This liberalizing legislation is applicable to the veteran's 
claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, requires VA to notify the claimant and the 
claimant's representative, if any, of information required 
to substantiate a claim, and provides that VA will assist 
the claimant in obtaining evidence necessary to substantiate 
a claim. VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620, 45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's service-
connection claim have been properly developed as service and 
VA medical records, and VA examination reports dated in 
September 1948 and August 1949 with accompanying 
cardiovascular consultations have been associated with the 
claims file.  On his March 2001 VA Form 9, the veteran 
stated that he had visited his private doctor in 1946 for 
similar symptomatology, but as his doctor is deceased it 
would be unreasonable to expect him to obtain such records.  
The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  In March 2002, the 
veteran stated that all he had in support of his claim was 
already in his claims file and he failed to appear for his 
scheduled hearing.  

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2002).  In this connection, the Board finds that the 
service and VA medical records, private physician consults, 
lay statements, and VA examination reports with 
cardiovascular consults, which evaluate the status of the 
veteran's health and the etiology of the claimed heart 
disorders, are adequate for determining whether service 
connection is warranted.  

Even though the RO originally denied the veteran's claim for 
service connection as not well grounded, the Board finds no 
prejudice to the appellant in this case by adjudicating the 
question of entitlement to service connection.  This is so 
because the requirements regarding notice, which must be 
provided to the veteran under the VCAA have been satisfied 
by the various informational letters, a November 2000 
statement of the case, a July 2001 supplemental statement of 
the case, and the August 2000 rating decision, as the RO 
advised the veteran of what must be demonstrated to 
establish service connection, asked him to provide 
additional information, and advised him of the RO's efforts 
to obtain information in support of his claims. 

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claim and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Background

Service medical records show no complaints or diagnosis of, 
or treatment for, hypertension or coronary artery disease.  
The veteran's July 1946 separation examination report 
revealed normal clinical findings for his cardiovascular 
system and a blood pressure reading of 100/68.

A VA hospital report from December 1947 to April 1948 
reveals that the veteran was treated for bacteremia, 
hemolytic streptococcus, acute hepatitis, and acute 
bacterial myocarditis and interstitial nephritis due to the 
bacteremia.  During the veteran's hospital stay, blood 
pressure readings of 100/65, 120/82 and 130/84 were 
recorded. 

At a September 1948 VA examination, the veteran complained 
of weakness and shortness of breath after heavy exertion 
with aching over the anterior chest.  His blood pressure 
reading was 122/94.  In an accompanying cardiovascular 
consult, W. M. Hall, M.D. indicated that the veteran 
reported that in September 1947 he was ill with a fever of 
undetermined origin, that his chief complaints were of 
weakness, chest pain and undue fatigue, that he had had no 
previous serious illnesses or operations, and that he was 
later hospitalized for four months for streptococcus 
bacteremia and acute bacterial myocarditis.  On examination, 
the veteran's blood pressure reading was 155/108.  His heart 
was not enlarged.  There was a soft systolic murmur heard at 
the pulmonic area, best heard in the recumbent position.  
There were no definite murmurs at the mitral or aortic 
areas.  There was no arrhythmia.  Fundal and peripheral 
vessels were not abnormal.  On fluoroscopic examination, the 
heart appeared a little enlarged but the enlargement on 
oblique view seemed to be confined to the left.  An 
electrocardiogram (ECG) showed a regular sinus rhythm.  
There were no significant S-T segment displacements.  The 
diagnosis included etiological, probably streptococcal 
myocarditis occurring in 1947 (with no definite evidence of 
active myocarditis at that time) and slight left 
ventricular, anatomical dilatation.  In addition, the 
veteran had hypertensive vascular disease (hypertension).  
VA X-rays of the heart were normal.  The final diagnoses 
were mild arterial hypertension and history of streptococcal 
bacteremia and myocarditis in 1947, with no evidence of 
myocarditis at that time.
 
At an August 1949 VA examination, the veteran complained of 
pains in his chest, left shoulder and low back, swelling of 
feet and ankles, and frequent headaches.  His blood pressure 
reading was 102/70.  In an accompanying cardiovascular 
consultation, Dr. Hall indicated that the veteran had 
returned for re-evaluation.  His blood pressure reading was 
112/78.  His heart was not enlarged on physical examination.  
No murmurs were present, and heart sounds were normal.  The 
left ventricle seemed slightly enlarged on fluoroscopic 
examination.  No other heart chambers were enlarged and the 
posterior mediastinum was clear.  An electrocardiogram 
showed normal sinus rhythm.  The S-T segment was elevated in 
lead V-2 and slightly elevated in V-4.  The conclusion was 
that the tracing was within normal limits.  The diagnosis 
was no evidence of heart disease at that time.  Dr. Hall 
felt that the slight left ventricular enlargement, which the 
veteran had, was insufficient to make a diagnosis of present 
heart disease and that it probably resulted from the 
veteran's 1947 illness.  VA X-rays of the heart were normal.  
The final diagnoses included no evidence of heart or kidney 
pathology found.

VA treatment records from November 1996 to January 2000 
showed treatment for coronary artery disease and 
hypertension with a blood pressure reading of 128/60 in July 
1999.  

Analysis

The veteran contends that he is entitled to service 
connection because his current heart disorders stem from the 
same symptoms that he had in service in 1946 and for which 
he was hospitalized by VA from December 1947 to April 1948.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection can also be granted for certain chronic diseases, 
such as hypertension and coronary artery disease, if they 
become manifest to a degree of 10 percent or more within a 
specified time period after separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2002).  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 
two or more times on at least three different days.  The 
term hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters or greater and isolated 
systolic hypertension millimeters that the systolic blood 
pressure is predominantly 160 millimeters or greater with a 
diastolic blood pressure of less than 90 millimeters.  
Alternatively, a compensable evaluation for hypertension 
requires a history of diastolic pressure predominantly 100 
or more, which requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2002).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, service connection may be 
established if the condition is observed during service or 
any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Based upon the evidence of record, the Board finds 
entitlement to service connection for a heart disorder 
claimed as hypertension and coronary artery disease is not 
warranted.  

Although the veteran has been diagnosed with hypertension 
and coronary artery disease, there is no competent medical 
evidence establishing that the veteran had chronic 
hypertension or a heart disorder during service or that any 
currently diagnosed hypertension and coronary artery disease 
is related to service.  Absent a nexus, entitlement to 
service connection cannot be established.  Moreover, there 
is no evidence of hypertension and coronary artery disease 
within one year of discharge to warrant service connection 
on a presumptive basis.

In this case, the veteran's service medical records are 
negative for complaints or diagnosis of, or treatment for, 
hypertension or a heart disorder.  Even though the veteran 
contends that his current hypertension and coronary artery 
disease are related to the problems he was hospitalized for 
in December 1947 and that he had visited his private 
physician on numerous occasion before his VA 
hospitalization, at the September 1948 VA cardiovascular 
consultation, he had reported no previous serious illnesses 
or operations.  That cardiovascular examination revealed the 
presence of mild arterial hypertension, which did not meet 
the requirements for a compensable rating or indicate a 
history of diastolic pressure predominantly 100 or more 
requiring continuous medication for control, and history of 
streptococcal bacteremia and myocarditis in 1947, with no 
evidence of myocarditis at that time.  On an August 1949 VA 
examination, there was no evidence of heart or kidney 
pathology found, including hypertension.  The medical 
evidence in the record does not contain a medical opinion 
suggesting that the veteran's currently diagnosed 
hypertension and coronary artery disease were related to 
service or show that they were manifested to a compensable 
degree within one year of discharge.  Without a nexus, the 
claim of entitlement to service connection for a heart 
disorder on a direct basis must be denied. 

The only remaining evidence in support of the veteran's 
claim is his own statements.  As noted above, lay opinions 
as to the etiology of a disorder are not competent 

medical evidence to establish service connection.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Thus, the Board finds that the preponderance of the evidence 
is against service connection for a heart disorder claimed 
as hypertension and coronary artery disease.

The Board is cognizant of VCAA's mandate that VA shall 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim. 
38 U.S.C.A. § 5103A(d)(1).  But VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2).  In this case, the fact that the 
veteran has one or more heart disorders is not in dispute.  
The central question is whether a heart disorder was 
incurred in service or manifest within one year of discharge 
from service, or aggravated by service.  A physician who is 
requested to review the record and offer an opinion on the 
contended causal relationship would review the same evidence 
summarized above, to include no complaints of, or treatment 
for, a heart disorder, and a normal clinical evaluation of 
the veteran's heart and vascular system at the time of his 
entrance in and separation from service and no evidence of 
chronic hypertension or heart disease on examination in 
August 1949.  In other words, there is no medical evidence 
of heart disease dated before, during or proximate to 
service for the physician to examine or to cite in providing 
such an opinion.  Under these circumstances, the Board 
concludes that no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

Hence, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
heart disorder to include hypertension and coronary artery 
disease, and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the claim must be denied.



ORDER

Service connection for a heart disorder claimed as 
hypertension and coronary artery disease is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

